Case 1:16-cr-00338-PKC Document 277 Filed 09/13/19 Page 1 of 2
U.S. Department of Justice

Criminal Division

 

 

Public Integrity Section Washington, D.C. 20530

September 13, 2019
BY FEDERAL EXPRESS

The Honorable P. Kevin Castel
United States District Judge

Southern District of New York FILED EX PARTE
Daniel Patrick Moynihan United States Courthouse AND UNDER SEAL

500 Pearl Street, Chambers 1020
New York, NY 10007

Re: Leak Investigation: United States v. Walters, No. 16-CR-338 (PKC)

 

Dear Judge Castel,

This letter is submitted pursuant to the Court’s March 1, 2017 Memorandum and Order in
the above-referenced case directing the government to update the Court on the status of this
investigation on a quarterly basis. As this Court is aware, this investigation is being handled by the
Public Integrity Section of the Justice Department’s Criminal Division (“PIN”) and the
Department of Justice Office of the Inspector General (“DOJ-OIG’).

 
Case 1:16-cr-00338-PKC Document 277 Filed 09/13/19 Page 2 of 2

 

Respectfully submitted,

JOHN D. KELLER
Acting Chief,
Public Integrity Section

By:  /s/ James I. Pearce
James I. Pearce
Edward P. Sullivan
Trial Attorneys
Public Integrity Section
Criminal Division
U.S. Department of Justice
1331 F St. NW
Washington, DC 20530
(202) 514-1412
